                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                UNITED STATES DISTRICT COURT
                      14
                                                                    DISTRICT OF NEVADA
                      15

                      16        DIANA CALDERON-GARCIA,                          Case No. 2:19-cv-01621-APG-EJY

                      17                           Plaintiff,                   STIPULATION OF DISMISSAL OF
                                                                                MIDLAND FUNDING, LLC, WITH
                      18               v.                                       PREJUDICE

                      19        TRANS UNION LLC; and MIDLAND                    Complaint filed: September 13, 2019
                                FUNDING, LLC,
                      20                                                                       ORDER
                                                   Defendants.
                      21

                      22
                                       PLEASE TAKE NOTICE that Plaintiff Diana Calderon-Garcia (“Plaintiff”) and Defendant
                      23

                      24        Midland Funding, LLC (“Midland”) hereby stipulate and agree that the above-entitled action shall

                      25        be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).

                      26               There are no longer any issues in this matter between Plaintiff Diana Calderon-Garcia and
                      27        Midland to be determined by the Court, and Midland is the only remaining defendant. Plaintiff
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                hereby stipulates that all of her claims and causes of action against Midland, which were or could
                         1

                         2      have been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or

                         3      fees to any party.

                         4             IT IS SO STIPULATED.
                                       Dated January 30, 2020.
                         5
                                 KNEPPER & CLARK LLC                              KRAVITZ, SCHNITZER, & JOHNSON, CHTD
                         6

                         7       /s/ Miles N. Clark                               /s/ Gina M. Mushmeche
                                 Matthew I. Knepper, Esq., SBN 12796              Gina M. Mushmeche, Esq., SBN 11611
                         8       Miles N. Clark, Esq., SBN 13848                  8985 S. Eastern Ave., Ste 200
                                 5510 So. Fort Apache Rd, Suite 30                Las Vegas, NV 89123
                         9       Las Vegas, NV 89148                              Email: gmushmeche@ksjattorneys.com
                      10         Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com              Counsel for Defendant
                      11                                                          Midland Funding, LLC
                                 HAINES & KRIEGER LLC
                      12         David H. Krieger, Esq., SBN 9086
                                 8985 S. Eastern Avenue, Suite 350
                      13
                                 Las Vegas, NV 89123
                      14         Email: dkrieger@hainesandkrieger.com

                      15         Counsel for Plaintiff

                      16
                                                                     ORDER GRANTING
                      17
                                 STIPULATION OF DISMISSAL OF MIDLAND FUNDING, LLC, WITH PREJUDICE
                      18

                      19
                                       IT IS SO ORDERED.
                      20
                                                                             _________________________________________
                      21                                                     UNITED STATES DISTRICT COURT JUDGE

                      22
                                                                             DATEDJanuary
                                                                             Dated: this ____31,
                                                                                              day2020.
                                                                                                  of _______________ 2020
                      23

                      24

                      25

                      26

                      27
                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
